4 U.S. 353
4 Dall. 353
1 L.Ed. 864
Hurst's Lesseev.Jones.
Circuit Court, Pennsylvania District.
May Term, 1801

1
A FORMER ejectment, between the same parties, for the same land, had been non pros'd; but the costs of suit remained unpaid.


2
The defendant's counsel objected to the trial of the present ejectment, until the costs of the former were paid.


3
By the COURT.


4
The objection is reasonable and just. The defendant cannot, under such circumstances, be compelled to proceed to a trial.


5
The cause continued.


6
Rawle, for the plaintiff.


7
E. Tilghman, for the defendant.